Citation Nr: 0911127	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  98-03 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes due 
to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to 
January 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied a TDIU.  The Board 
previously remanded the issue in September 2002, September 
2003, June 2005, and November 2006.  In the November 2006 
remand, it was noted that an additional claim had been 
raised.  This issue was entitlement to service connection for 
Charcot-Marie-Tooth-disease, to include as a residual of 
exposure to Agent Orange.  

Unfortunately, and for reasons explained below, in order to 
comply with the legal duty to assist the Veteran, the Board 
finds that it must once again remand the Veteran's claim for 
a TDIU.  Moreover, the claim for whether new and material 
evidence has been received to reopen the claim of service 
connection for Charcot-Marie-Tooth-disease must also be 
considered.  Note:  The claim previously classified as 
entitlement to service connection for Charcot-Marie-Tooth 
disease has been reclassified to recognize that this claim 
was previously denied by the RO in August 2000.  The Veteran 
was notified of the denial at that time, but did not appeal.  
Thus, the claim became final.  38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).  

In further explanation, it is noted that in the Board's 2006 
remand, it was reported that this claim for service 
connection had, in effect, been raised by physician's 
statements of record which suggested that the condition was 
related to Agent Orange exposure.  Although the RO did not 
address this legal theory of entitlement in the August 2000 
decision, in Bingham v. Principi, 18 Vet. App. 470, 474 - 75 
(2004), the United States Court of Appeal for Veterans Claims 
(Court) determined that while there may be different legal 
theories of entitlement, there is only one claim for service 
connection for each disability, regardless of the theory of 
entitlement which is asserted by the claimant.  Denial of the 
claim on the basis of one theory of legal entitlement does 
not mean that the later reassertion of that claim on a 
different theory of legal entitlement makes it a different 
claim.  

While the RO previously denied service connection on the 
theory of direct incurrence service connection, and did not 
address entitlement to service connection as a residuals of 
Agent Orange exposure, the current attempts to focus on 
service connection as a residual of Agent Orange exposure 
cannot undo the finality of the prior adjudication (which 
denied a claim of service connection and not merely a theory 
of legal entitlement).  Thus, the claim is one of whether new 
and material evidence has been received to reopen the issue 
of entitlement to service connection for Marie-Charcot-Tooth 
disease.  This medical evidence would seem to be new and 
material, but that is a determination to be made initially by 
the originating agency.  Further, if benefits are not 
granted, a timely notice of disagreement and substantive 
appeal would have to be submitted in accordance with other 
applicable procedures before this issue is properly before 
the Board.

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, 
as the Veteran has an open claim for entitlement to service 
connection (based on the receipt of new and material 
evidence) for Marie-Charcot-Tooth disease, to include as a 
residual of exposure to Agent Orange.  The Board cannot 
proceed with the TDIU claim until there has been final 
adjudication of the other claim.  Thus, adjudication of the 
TDIU claim will be held in abeyance pending further 
development and adjudication of the veteran's claim of 
whether new and material evidence has been received to reopen 
the claim of service connection for Marie-Charcot-Tooth 
disease, to include as a residual of exposure to Agent 
Orange.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development requested in the November 2006 Board 
remanded included the obtainment of service and VA medical 
records.  Review of the claims file reflects that these 
documents were obtained and added to the claims file.  
Additionally, the VA examination requested regarding the 
etiology of the Veteran's Charcot-Marie-Tooth disease was 
conducted.  The resulting report has also been added to the 
claims file.  Unfortunately, additional development requested 
in the remand decision has not been accomplished.  

Specifically, in the 2006 remand the Board noted that the 
claim for service connection was inextricably intertwined 
with the issue of entitlement to a TDIU.  Thus, the claim for 
a TDIU could not be accomplished until the RO had addressed 
the claim of service connection.  The Board notes that 
consideration of the service connection claim has still not 
been accomplished.  And, as noted above, the claim should be 
considered initially on the basis of whether new and material 
evidence has been received to reopen the claim of service 
connection for Marie-Charcot-Tooth disease, to include as a 
residual of Agent Orange exposure.  It is also noted that the 
Veteran has not been provided with VCAA regulations and 
provisions regarding this issue.  

Thus, duty to assist provisions require that the case be 
remanded for this development.  A remand by the Board confers 
upon the veteran, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Under the circumstances, the Board finds that Stegall 
requires that this case be remanded to the AMC/RO for 
issuance of VCAA duty to assist provisions regarding the 
reopening of claims.  In Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Moreover, 
Stegall requires that this case be remanded to the AMC/RO for 
initial consideration of the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for Marie-Charcot-Tooth 
disease.  As noted, this evidence would appear to be new and 
material to reopen the claim, but that is for the AMC/RO to 
initially determine.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the 
AMC/RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the AMC/RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice 
letter, with respect to his claim to 
reopen a previously denied claim for 
service connection for Marie-Charcot-
Tooth disease, to include as a residual 
of Agent Orange exposure.  This notice 
should include the proper standard for 
new and material evidence for claims 
filed after August 29, 2001, and an 
explanation of what the evidence must 
show to reopen this veteran's claim, as 
outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice must tell the 
Veteran the basis for the previous 
denial, and what the evidence must show 
in order to reopen his claim.

2.  Thereafter, and following any other 
indicated development, AMC/RO should 
adjudicate the issue whether new and 
material evidence has been received to 
reopen the claim of entitlement to 
service connection for Marie-Charcot-
Tooth disease, to include as due to 
Agent Orange exposure.  If the claim is 
not reopened and granted, or if it is 
reopened and denied on the merits, the 
Veteran and his representative should 
be furnished with a supplemental 
statement of the case (SSOC) and 
afforded the appropriate time to reply.  
If and only if the claim is reopened 
and granted, the AMC/RO should 
readjudicate the issue of entitlement 
to a TDIU on a de novo basis.  
Thereafter, the case should be returned 
to the Board for further consideration, 
as indicated.  

It is noted that if the service 
connection issue is not reopened or is 
not granted, to get the matter before 
the Board, the appellant must timely 
disagree with any negative decision, 
and file a timely substantive appeal 
after a statement of the case is 
issued.  In any event, the TDIU issue 
should not be returned to the Board 
without a decision reached on the 
service connection issue.

The Board intimates no opinion on the service connection 
issue by any of the development requested herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




